CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.




Exhibit 10.1


ADDENDUM


THIS ADDENDUM (the “Addendum”) to the Master Distributor Agreement effective as
of March 12, 2014 (the “Distributor Agreement”) is effective as of April 2, 2017
(the “Effective Date”), by and between and Xilinx, Inc., a Delaware corporation,
having offices at 2100 Logic Drive, San Jose, CA 95124, Xilinx Ireland Unlimited
Company (formerly known as Xilinx Ireland), a company incorporated under the
laws of Ireland and having its registered office at 2020 Bianconi Avenue,
Citywest Business Campus, Saggart, Co. Dublin, and Xilinx Sales International
Pte. Ltd., a company organized and existing under the laws of Singapore, having
its principal office at 5 Changi Business Park Vista, Singapore 486040
(collectively and individually “Xilinx”), and Avnet, Inc., a New York
corporation, having its principal office at 2211 South 47th Street, Phoenix, AZ
85034 (“Distributor”).


BACKGROUND


I.    Xilinx and Distributor are parties to the Distributor Agreement, and


II.    Xilinx and Distributor desire to focus on growing Xilinx’s channel
business through enhanced sales support and account management at Distributor,
and


III.    This Addendum sets forth the terms by which Xilinx will manage
adjustments to Distributor’s account due to customer-specific suggested prices
and creates a framework for Xilinx and Distributor to set development and
performance measures.


Accordingly, the parties agree as follows:


1.
Definitions.

1.1.
Distributor Demand Creation (or DDC) means sales demand that is created by
Distributor; Xilinx may move customers to or from this demand creation
classification at any time upon written notice to Distributor.

1.2.
Shared Demand Creation (or SDC) means sales demand that is created by both
Distributor and Xilinx; Xilinx may move customers to or from this demand
creation classification at any time upon written notice to Distributor.

1.3.
Xilinx Demand Creation (or XDC) means sales demand that is created by Xilinx;
Xilinx may move customers to or from this demand creation classification at any
time upon written notice to Distributor.

1.4.
All capitalized terms, if not defined in this Addendum, have the same meaning as
in the Distributor Agreement.



2.
Authorized Suggested Resale Price.

2.1.
From time to time, Xilinx may provide Distributor with an Authorized Suggested
Resale Price (or “Authorized SRP”) for certain Products for sales to certain
customers (“Authorized Customers”) that is lower than Xilinx’s Suggested Resale
Price as published in the Price Book. When Xilinx provides Distributor with an
Authorized SRP, Xilinx will also provide Distributor with an Authorized Adjusted
Distributor Cost (or “Authorized ADC”) for the Products.



1 of 7

--------------------------------------------------------------------------------







Thereafter, Xilinx will reduce the amount Distributor currently owes Xilinx by
an amount that is equal to the difference between the Book Price and the
Authorized ADC for Distributor’s sales to the Authorized Customer.
2.2.
Authorized ADC is calculated by subtracting a percentage (the “Authorized
Distributor Margin” or “ADM”) of Authorized SRP from the Authorized SRP. Except
in limited circumstances and based on the need to meet competitive pricing,
Xilinx will apply an Authorized Distributor Margin using the Standard Authorized
Distributor Margin Percentages (“Standard Percentages”) indicated in the table
below based upon the region and product category applicable to the Product and
Authorized Customer’s delivery location.

2.3.
When Distributor issues a quotation, sales contract, offer to sell, or other
communication concerning a price based entirely or in part on an Authorized SRP
(a “Customer Price”), Distributor must clearly state that the Customer Price
offered is applicable solely to the Authorized Customer associated with the
Authorized SRP, as issued by Xilinx.

2.4.
Authorized Distributor Margin does not apply to Distributor’s list sales (where
Distributor purchases from Xilinx at Book Price and sells Products to customers
at the price agreed between Distributor and the customer).



Standard Authorized Distributor Margin Percentages
 
[***]
Product Category
Distributor Demand Creation
Shared Demand Creation
Xilinx Demand Creation
Standard
[***]
[***]
[***]
Mature
[***]
[***]
[***]
 
 
 
 
[***]
Product Category
Distributor Demand Creation
Shared Demand Creation
Xilinx Demand Creation
Standard
[***]
[***]
[***]
Mature
[***]
[***]
[***]
 
 
 
 
[***]
Products are categorized as “Mature” [***] years after the start of production.





3.
Sales Exhibit. This Addendum incorporates the sales exhibit attached hereto as
Exhibit A (the “Sales Exhibit”). Unless indicated otherwise, all revenue figures
contained in this Addendum, including the Sales Exhibit are post-split. The
parties may agree to issue additional Sales Exhibits under this Addendum by
executing a document similar to Exhibit A that references this Addendum (each a
“Sales Exhibit”).



4.
Grandfather Period. In the event that a customer is moved from Distributor
Demand Creation to Shared Demand Creation, Distributor Demand Creation or Shared
Demand Creation to Xilinx demand creation, or from Shared Demand Creation to
Xilinx Demand Creation, Xilinx will provide a [***] year “grandfather” period
where Distributor will maintain the existing ADM then in effect for continuing
sales that are subject to an existing Adjusted SRP at the beginning of the
grandfather



2 of 7

--------------------------------------------------------------------------------







period. Customer accounts that are moved to a Xilinx direct fulfillment model
are not subject to a grandfather period.


5.
Entire Agreement. This Addendum represents and constitutes the entire agreement
between the parties, may only be amended in writing signed by both parties, and
supersedes all prior agreements, representations, arrangements, and
understandings with respect to incentive programs, target margins, expansion
programs, and other matters covered by this Addendum. In the event of a conflict
between this Addendum and the Distributor Agreement, the terms of this Addendum
supersede any conflicting terms of the Distributor Agreement. The foregoing
notwithstanding, this Addendum does not terminate the remaining period of any
currently existing grandfather periods.



To evidence the parties’ agreement to this Addendum, they have signed and
delivered it on the date(s) below, but as of the date set forth in the preamble.




XILINX
 
 
 
 
Xilinx, Inc.
 
 
Xilinx Sales International Pte. Ltd.
 
 
 
 
 
Signature:
/s/ Michael Barone
 
Signature:
/s/ Oren Scotten
Print Name:
Michael Barone
 
Print Name:
Oren Scotten
Title:
VP, Global Channel Sales
 
Title:
Site Director
Date:
4/19/2017
 
Date:
4/19/17
 
 
 
 
 
Xilinx Ireland Unlimited Company
 
 
 
 
 
 
 
 
Signature:
/s/ Kevin J. Cooney
 
 
 
Print Name:
Kevin J. Cooney
 
 
 
Title:
Managing Director
 
 
 
Date:
4/19/2017
 
 
 
 
 
 
 
 
DISTRIBUTOR
 
 
 
 
 
 
 
 
Avnet, Inc.
 
 
 
 
 
 
 
 
 
Signature:
/s/ William J. Amelio
 
 
 
Print Name:
William J. Amelio
 
 
 
Title:
CEO
 
 
 
Date:
April 18, 2017
 
 
 















3 of 7

--------------------------------------------------------------------------------









Exhibit A
SALES EXHIBIT


Fiscal Year 2018 Pay for Performance


I.This Sales Exhibit is in effect for Xilinx’s 2018 fiscal year (April 2, 2017 –
March 31, 2018) (“FY18”).


II.Distributor Sales Support. In addition to the current staff resources
Distributor provides to Xilinx, Distributor shall maintain the following
incremental Xilinx staff resources as indicated. It is understood and agreed by
the parties that in some locations current incremental staffing is not at the
level indicated but that Distributor will actively work to reach these stated
staff levels by the end of the first quarter of FY18. Staff positions are
dedicated to Xilinx business unless otherwise indicated.


•
Move [***] dedicated EBV [***]Field Application Engineers to Xilinx

•
Establish an agreed upon EBV Product Line Manager structure

•
[***] Processor Specialists in Silica

•
[***] Senior Xilinx Business Development Managers in Silica

•
[***] Technical Sales Engineers in the Americas



For Distributor staff that is dedicated to the Xilinx product line (“Dedicated
Staff”), Distributor will base the variable (bonus) compensation of Dedicated
Staff entirely on Xilinx sales. Distributor agrees to pay a [***] bonus on
Xilinx sales to front line managers.


III.Develop Fulfillment Operations
A.Put in place and continue to evolve as necessary clearly defined structure and
processes (global in nature) to be predictable supplier with strong supply
continuity to customers (DDC, SDC, and XDC).
B.Assign sales/support personnel responsible for customers, responsible for
working with Distributor’s internal teams for the support of customer demand
(asset, inside sales, customer service, etc. – across regions), and responsible
to work with Xilinx.
C.Drive supply continuity and maintain high level of customer satisfaction.
1.    Set clear expectations of support customer should expect.
2.    Offer customers distribution fulfillment programs as appropriate.
3.    Measure customer satisfaction (both via defined metrics and customer
feedback) and review with Xilinx.
D.Actively work with customers to get forecasts and pipeline demand with Xilinx
for these customers in 3-6 month horizon.
1.    If customer is using a contract manufacturer, this includes working with
both end customer and contract manufacturer (across regions).


4 of 7

--------------------------------------------------------------------------------







2.    Work with customer to improve quality and timeliness of demand forecast
and overall fulfillment support.
E.Strong culture of operational efficiency. Engage in continuous improvement of
business processes in support of Xilinx operational programs, processes, and
scorecard. For example:
1.    Inventory/Asset Management (e.g. pipelining, Monster Forecast accuracy,
inventory projections, order frequency, 2D barcode)
2.    Revenue Forecasting
3.    Quarter End management
4.    Measure Customer Satisfaction
5.    Drive improvements to customer supply continuity
6.    Internal expedite process that aligns with Xilinx expedite
process/policies
7.    Appropriate Global Trade practices for Xilinx products
IV.Revenue Targets


At the close of Xilinx’s 2018 fiscal year, Xilinx will review Distributor’s
sales data from the entire fiscal year and conform all Distributor’s sales to
the sales goals provided in the tables below (“Performance Goals”) in accordance
with the process below. Based upon Net Revenue performance, Distributor’s margin
(“DM”) for the fiscal year in each applicable geography will be adjusted in
accordance with the Performance Goals and, if required, Xilinx will accordingly
make an adjustment to Distributor’s account in the fiscal quarter immediately
following the 2018 fiscal year.


Calculation of Performance Goals
1.
Achievement of Performance Goals are determined at the end of FY18. During FY18
all orders, invoices, and payments will be transacted without any adjustments
attributable to the Performance Goals.

2.
At the end of FY18 Xilinx will complete a ‘true up’ of Distributor’s actual DM
calculated over the year to the DM contained in the Performance Goals.

3.
An adjustment will be made to Distributor’s account for each goal region in the
table below, in accordance with the following:

a.
If Xilinx's Net Revenue is less than the regional target (indicated by “At
Target”), Xilinx will increase the amount Distributor currently owes Xilinx by
an amount that is equal to the difference between the regional target Net
Revenue and the regional actual Net Revenue. This adjustment will be limited to
an amount that will not reduce the actual DM for each goal region below the
following percentages:

[***]
b.
If Xilinx's Net Revenue is greater than the regional target (indicated by “At
Target”), Xilinx will reduce the amount Distributor currently owes Xilinx by an
amount that is equal to the difference between the regional target Net Revenue
and the regional actual



5 of 7

--------------------------------------------------------------------------------







Net Revenue. The adjustment for each region will be limited to the following
amounts (all amounts in USD):
[***]
c.
Where the actual Net Revenue of a goal region is greater than the top end
threshold (indicated by “Top”) for that goal region, the DM will be shared at a
fixed DM % by Region per table below.

d.
Where (i) the actual Net Revenue of a goal region is less than the target Net
Revenue for that goal region, and (ii) the actual DM is less than the bottom end
threshold (indicated by “Bottom”) for that goal region, there will be no
adjustment made for that region.

Adjustments will be made to the following regional Distributor entities: [***]






6 of 7

--------------------------------------------------------------------------------








FY18 Target Revenue by Region


THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]


7 of 7